DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 03/15/2021 have been considered and entered.
Election/Restrictions
Claim(s) 1-20 is/are allowable. The restriction requirements, as set forth in the Office action mailed on 09/11/2020, has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered and are persuasive. 
Regarding all of the prior art rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, noting in particular Applicant’s arguments and clarification of the claimed translational responses in contrast to the primary reference’s rotational response to y-axis acceleration, therefore said rejections have been withdrawn.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with AGENT Michele Moresco (63456) on 04/08/2021.
The application has been amended as follows: 	
16. (Currently amended) A microelectromechanical system (MEMS) accelerometer comprising: 
a proof mass comprising first and second portions defining a plane and connected to each other by a coupler, the first and second
in response to in-plane acceleration along a first direction, experience a first common translational mode in the first direction; 
in response to in-plane acceleration along a second direction different from the first direction, experience a second common translational mode in the second direction; and 
in response to out-of-plane acceleration, experience a butterfly mode; and
a sensor configured to sense in-plane translation of the proof mass.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
As explained in MPEP § 2181(I) claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (bold for emphasis):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Note also that MPEP § 2181(I)(B) states that “In certain circumstances, it is also not necessary to use a linking word if other words used with “means”, or the generic placeholder, convey the function.”

The following has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with any exceptions noted:
 limitation(s) “in response to out-of-plane acceleration, the first portion of the proof mass is configured to rotate clockwise relative to an axis and the second portion of the proof mass is configured to rotate counterclockwise relative to the axis, in response to in-plane acceleration in a first direction, the first and second portions are both configured to translate in the first direction, and in response to in-plane acceleration in a second direction different from the first direction, the first and second portions are both configured to translate in the second direction”, 
 having 
 generic placeholder “first portion” coupled with functional language “configured to rotate clockwise relative to an axis” “in response to out-of-plane acceleration”,
 generic placeholder “second portion” coupled with functional language “configured to rotate counterclockwise relative to an axis” “in response to out-of-plane acceleration”,

 without reciting sufficient structure (e.g., anchoring and/or tethering) to perform the recited function(s) and the generic placeholder is/are not preceded by a sufficient structural modifier, whereby
 claim(s) 1 and 7-10 has/have been interpreted
 to cover the corresponding structure described in the disclosure that achieves the claimed function, and equivalents thereof, said corresponding structure found in at least
 figs. 1A, 3A, 5, and 2 & 3B (exemplary shown; not limited thereto); and [0047]-[0048]
 with the Examiner’s interpretation of the corresponding structure as generic to (exemplary) tethering and/or anchoring the corresponding proof mass and/or proof mass portions referenced above to so configure the above responsive movements.
 However, dependent
 claim(s) 2-6 provide sufficient structure
 (i.e., anchoring to a substrate) to rebut invocation.
limitation(s) “first and second portions being configured to…
in response to out-of-plane acceleration, experience a butterfly mode”
 having generic placeholder “first and second portions” coupled with functional language “configured to…
 in response to out-of-plane acceleration, experience a butterfly mode”, without reciting sufficient structure (e.g., anchoring and/or tethering) to perform the recited function(s) and the generic placeholder is/are not preceded by a sufficient structural modifier, whereby
 claim(s) 16 and 19-20 has/have been interpreted
 to cover the corresponding structure described in the disclosure that achieves the claimed function, and equivalents thereof, said corresponding structure found in at least
 figs. 1A, 3A, 5, and 2 & 3B (exemplary shown; not limited thereto); and [0047]-[0048]
 with the Examiner’s interpretation of the corresponding structure as generic to (exemplary) tethering and/or anchoring the corresponding proof mass and/or proof mass portions referenced above to so configure the above responsive movements.
 However, dependent
 claim(s) 17-18 provide sufficient structure
 (i.e., anchoring to a substrate) to rebut invocation.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, applicant should identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a MEMS accelerometer comprising (omissions/paraphrasing for brevity/clarity) “a proof mass comprising first and second portions…connected to each other by a coupler, wherein: in response to out-of-plane acceleration, the first portion…is configured to rotate clockwise…and the second portion…is configured to rotate counterclockwise…, in response to in-plane acceleration in a first direction, the first and second portions are both configured to translate in the first direction, and in response to in-plane acceleration in a second direction…, the first and second portions are both configured to translate in the second direction” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 11, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for sensing acceleration using a MEMS accelerometer having a proof mass comprising first and second proof mass portions (omissions/paraphrasing for brevity/clarity), the method comprising “sensing in-plane translation of the proof mass in a first direction”, “sensing in-plane translation of the proof mass in a second direction”, “sensing out-of-plane acceleration…by: sensing clockwise rotational motion of the first proof mass portion; and sensing counterclockwise rotational motion of the second proof mass portion, wherein the clockwise rotational motion of the first proof mass portion and the counterclockwise rotational motion of the second proof mass portion are defined relative to a common axis” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 16, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a MEMS accelerometer comprising (omissions/paraphrasing for brevity/clarity) “a proof mass comprising first and second portions…connected to each other by a coupler, the first and second
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art is CN204731265U, as substantially put forth in the previous Office Action with caveats as put forth in the response to arguments.
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856